.Whitfield, J.,
delivered the opinion of the court.
The testimony of R. R. Jones would undoubtedly be competent ordinarily, as the authorities cited in the brief of learned counsel for appellant abundantly demonstrate. See, also, Graham v. Busby, 34 Miss., 272. But we do not think it competent in this case, because its effect would have been to contradict the clear terms of the express written contract, for what is called the receipt in this case is more than a receipt. It is a receipt and a contract, and the clause as to the appropriations of the money (1417.75), “to be placed to his land credit and balance to account,” contains a clear, express stipulation as to how the money is to be applied, and an acknowledgment that it will more than discharge the land debt. It was not competent to vary this contract feature by parol. Swann v. Southern Express Company, 53 Miss., 286; Eagleston v. Knickerbacker, 6 Bar., Sup. Ct. Rep., 466, where it is said: “In the present case the receipts, in terms, express the manner in which the money was to be appropriated. On principle and authority they cannot, in that respect, be contradicted.” 19 Am. & Eng. Enc. L., p. 1123, par. 4 (a), and the authorities cited in note 7 especially; Henry v. Henry, 11 Ind., 236; Dale v. Evans, 14 Ind., 288; Stapleton v. King, 11 Am. Rep., 109, and see, also, Ashler v. Vischer, 85 Am. Dec., 65, to which we make special reference as directly in point — a case of two receipts, as here (one a mere receipt, and the other a receipt with the same contract feature as the second receipt in this case has) uncontradictable by parol. It not only acknowledges the receipt of the money, as to which it might have been contradicted, but it binds the receiptor to the *553affirmative contract obligation of applying it in the mode pointed out, and admits that, so applied, it would more than discharge the land debt.

Affirmed.